Citation Nr: 0829556	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-27 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a disability manifested 
by bilateral foot pain.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1950 to October 1951.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2006 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2007).  
Notably, the NPRC has certified that the veteran's service 
treatment records (STRs) were destroyed in the 1973 fire at 
the NPRC.  In such circumstances, VA has a well-established 
heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

The record reflects that the RO was able to obtain (and 
associate with the claims folder) four surgeon general (SGO) 
reports.  One such report shows that after the veteran 
entered on active duty in October 1950, he was shown to have 
keratosis on the hands and feet.  The report specifically 
notes that this condition did not exist prior to service.  

The first postservice clinical notation of keratosis is in 
August 2000 when the veteran was seen at the Visalia Medical 
Clinic for at-risk foot care.  [Notably, the veteran's 
medical history includes diabetes mellitus, Type II.]  On 
physical examination, hyperkeratoses were observed.  
Subsequent treatment records from Visalia Medical Center also 
note the presence of hyperkeratoses.

There is no medical opinion of record as to whether the 
veteran's current hyperkeratosis is a chronic disability 
related to his treatment for keratosis in-service, or whether 
the treatment for keratosis in-service was an acute and 
transitory episode that resolved therein.

The Board is aware that the veteran was afforded a VA 
examination in October 2006; however, the opinion provided at 
that time is inadequate because it is premised, in part, on 
an inaccurate factual basis.  Specifically, the examiner 
noted, "There is no information in the veteran's [claims] 
file that foot pain occurred while in the service."  As is 
noted above, shortly after entering service the veteran was 
treated for [presumably painful] keratosis that did not pre-
exist service.

Governing regulation provides that an examination or opinion 
is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Court has held that the requirement for 
evidence that a disability "may be associated" with service 
is a "low threshold" requirement.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  

The record reflects that the veteran currently has 
hyperkeratosis, and shows that he had complaints of keratosis 
during service.  His allegations of continuing symptoms of 
keratosis since service satisfy the "low threshold" for 
evidence suggesting a nexus to service (see McLendon, supra).  
Hence, a VA examination is necessary.  

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for a 
podiatry examination of the veteran to 
determine the likely etiology of his 
current hyperkeratosis.  The physician 
should review the veteran's claims file, 
and provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
better probability) that the veteran has 
hyperkeratosis that is related to his 
service (and specifically the foot 
keratosis he had treated therein).  The 
examiner must explain the rationale for 
the opinion given.

2. 	The RO should then re-adjudicate 
this claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

